DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Inventive Group I, represented by Claims 1-6, and Species I, represented by Figs. 1-4 and 8-9 in the reply filed on 2/15/2021 is acknowledged. Furthermore amendments to the claims filed 2/15/2021 have been considered. Claims 7 and 17 have been amended. Claims 8 and 19-20 have been cancelled. Claims 17-18 have been withdrawn by Applicant. Furthermore Claims 14-16 are withdrawn from further consideration as being drawn to non-elected Species II, represented by Fig. 5. Claim 7 has been amended so as to disclose the same patentable invention as elected Inventive Group I. Claims 1-7 & 9-13 remain pending in the application.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0025] of the Specification is objected to due to the following informalities. Paragraph [0025] states: “The particles 66 may be beads that are substantially incompressible, such as being at least partially formed from glass or polymeric material(s). The particles 66 may be compressible, such as being at least partially formed from polystyrene.” Polymeric material is a broad term wherein polymeric simply means ‘of or relating to a polymer’ according to Dictionary.com. With that definition in hand, polystyrene is often cited as a 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reger (PGPub. 2004/0226103).
With regard to Claim 1:
Reger discloses: A system (10) for supporting and positioning a person, said system comprising: a flexible cover layer (12, 30, 36) defining a support surface for the person; a formable layer (see lower layer comprising of Ref 18 in Figs. 1 & 8) coupled to said flexible cover layer and positioned opposite said support surface with said formable layer comprising: a sealed bladder (18) adapted to be in fluid communication .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reger in view of Bhai (PGPub. 2016/0367419).
With regard to Claim 2:
Reger discloses the invention as described above.
However Reger does not explicitly disclose: wherein said particles comprise substantially incompressible beads.
Nevertheless Bhai teaches a person support apparatus comprising a fluidized bed (112) comprising particulate material within a bladder (110), wherein the particulate material may be formed from glass, which are generally and substantially incompressible (Fig. 6; [0036]), for the purpose of distributing and redistributing pressure against a patient when a vacuum pump is applied to the particulate material of the fluidized bed ([0036]).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the material of the beads of Reger with the teachings of Bhai such that the modification yields: “wherein said particles comprise substantially incompressible beads”, in order to better provide support to a patient using the system, and since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reger in view of Bhai and in further view of Thomas (US Pat. No. 5,966,763).
With regard to Claim 3:
Reger (as modified above) discloses the invention as described above.
However Reger does not explicitly disclose: wherein said beads are at least partially formed from polystyrene.
Nevertheless Thomas teaches a surface pad system comprising compressible beads (194) formed of polystyrene situated in a vacuum bead bag (Col 13 lines 20-32), for the purpose of allowing the surface pad system to conformingly engage with a patient upon the presence and absence of a vacuum (Abstract).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the material of the beads of Reger (as modified above) with the teachings of Thomas such that the modification yields: “wherein said beads are at least partially formed from polystyrene”, in order to better provide support to a patient using the system, and since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reger in view of Chen (PGPub. 2009/0205138).
With regard to Claim 4:
Reger discloses the invention as described above.
However Reger does not explicitly disclose: further comprising a viscoelastic material disposed within said sealed bladder with said particles comprising beads disposed within said viscoelastic material.
Nevertheless Chen teaches a cushioning apparatus comprising chambers (4) comprised of viscoelastic foam (6) in combination with 
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the bladder of Reger with the teachings of Chen such that the modification yields: “further comprising a viscoelastic material disposed within said sealed bladder with said particles comprising beads disposed within said viscoelastic material”, in order to better enhance the vacuuming effect of the system and thus provide better support, pressure, and contour to a patient using the system.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reger in view of Thomas.
With regard to Claim 5:
Reger discloses: further comprising a mattress adapted to be supported on a support deck and comprising a pair of opposing sides defining said support surface opposite a bottom surface (Ref 10 of Reger is considered a mattress due to its shape and its intended purpose of being a resting surface of a person; see general shape of Ref 10 in Figs. 1 & 8).
However Reger does not explicitly disclose: …and a cushioning layer disposed within said mattress with said formable layer positioned intermediate said flexible cover layer and said cushioning layer.
Nevertheless Thomas teaches a surface pad system comprising a formable bead bag layer (180), a flexible layer (220, 86) disposed above said formable bead bag layer, and a cushioning layer (110) disposed beneath said formable bead bag layer (Fig. 7; Col 9 line 41 – Col 10 line 6), for the purpose of providing a multi-layered pad system that will provide effective support and comfort to a user while maintaining a variety of internal mechanisms and functions.
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Reger with the teachings of Thomas such that the modification yields: “and a cushioning layer disposed within said mattress with said formable layer positioned intermediate said flexible cover layer and said cushioning layer”, in order to better enhance the support, pressure, and contour to a patient using the system as a whole.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reger in view of Thomas and in further view of Biggie (PGPub. 2007/0143928).
With regard to Claim 6:
Reger (as modified above) discloses the invention as described above.
However Reger does not explicitly disclose: further comprising a patient turning device comprising inflatable bladders positioned external to said mattress with said inflatable bladders adapted to be in fluid communication with a medium source and adapted to be selectively 
Nevertheless Biggie teaches a support surface with a patient turning inflation device comprising inflatable bladders (30, 32) positioned external to a mattress (2) with said inflatable bladders adapted to be in fluid communication with a medium source (42) and adapted to be selectively inflated with fluid from the medium source to move a portion of said mattress away from the support deck (Figs. 3-4; [0027-0044]), for the purpose of providing a therapeutic mattress that allows for conventional alternating pressure that makes providing medical assistance easier.
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Reger (as modified above) with the teachings of Biggie such that the modification yields: “further comprising a patient turning device comprising inflatable bladders positioned external to said mattress with said inflatable bladders adapted to be in fluid communication with a medium source and adapted to be selectively inflated with fluid from the medium source to move a portion of said mattress away from the support deck to provide movement therapy to the person supported on said support surface”, for the purpose of providing a method to allow for conventional alternating pressure that makes providing medical assistance easier.
Claims 7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reger in view of Kuiper (PGPub. 2015/0128341).
With regard to Claim 7:
Reger discloses the invention as described above.
However Reger does not explicitly disclose: further comprising one or more sensors responsive to forces on said support surface and adapted to generate load signals, and a controller coupled to said sensors and said vacuum source and configured to control said vacuum source to move said system between said first and second configurations.
Nevertheless Kuiper teaches a patient support (115, 205, 2005) comprising free-flowing particles that can be subject to a vacuum pump (125c, 2015) to be rigid, pressure sensors (165, 2010) configured to generate signals and measurements from a user on the support, and a controller (135, 140, 2020) configured to control said vacuum pump and pressure sensors (Figs. 1-2H, 20; [0056-0058, 0125, 0142-146]), for the purpose of allowing easier and finer control of the inflation/deflation aspects of the support and tailoring the functions of the support to a specific user in order to further relieve body pain and pressure sores.
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Reger with the teachings of Kuiper such that the modification yields: “further comprising one or more sensors responsive to forces on said support surface and adapted to generate load signals, and a controller coupled to 
With regard to Claim 9:
Reger (as modified above) discloses the invention as described above.
Furthermore Reger (as modified above) discloses: wherein said sensors are coupled to one of said flexible cover layer and said formable layer (the modification of Reger with Kuiper would read on this limitation as not only are sensors 165 placed throughout the layers of support 110 in Kuiper as shown in Fig. 1, but it would also be obvious to one having ordinary skill in the art to try and place pressure sensors all around and throughout the support device of Reger in order to obtain the best and most accurate measurements of a user situated on the support device).
With regard to Claim 10:
Reger (as modified above) discloses the invention as described above.
Furthermore Reger (as modified above) discloses: further comprising an input device (Kuiper: 155) coupled to said controller and adapted to receive an input from the person or a secondary user with said 
With regard to Claim 11:
Reger (as modified above) discloses the invention as described above.
Furthermore Reger (as modified above) discloses: wherein said controller is configured to control said vacuum source to operate said system in said first configuration when the load signals from said sensors are indicative of an absence of the forces applied to said flexible cover layer (such a limitation would be possible based off the combination of Reger and Kuiper as the sensors of Kuiper would be able to communicate with the controller/processor that no forces are applied to the device as a whole and then could automatically or manually via user/personnel input operate the vacuum pump; Kuiper: [0142-0146]).
Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the attached PTO-892 Notice of References Cited for a complete list of pertinent prior art made of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017.  The examiner can normally be reached on Monday - Friday: 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673                                                                                                                                                                                                        
/RAHIB T. ZAMAN/
Examiner
Art Unit 3673